DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the election filed 8/27/2021.
Claims 1-25 are pending. Claims 11-25 are drawn to a nonelected invention. 
Election/Restrictions
Restriction was made between group I, II, and III comprising claims 1-10, 11-20, and 21-25, respectively. 
Applicant's election with traverse of group I claims 1-10 in the reply filed on 8/11/2021 is acknowledged.  The traversal is on the ground(s) that the features of group II are in dependent claims within group I and thus there is no search burden. This is not found persuasive because while the invention of group I having low velocity may also have a diameter in the range claimed, such is not required, even in the dependent claim which has a lower D10 than group II. Further, the particle diameter required in group II may be achieved with velocities outside 30 m/s as required by group I. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Spicer (US 2009/0050530).
With respect to claims 1-3, Spicer teaches a process for steam cracking (abstract) a whole crude (0024). In one example of Spicer, a light crude oil feedstock is subject to first heating at a velocity of 0.49 m/s (0097 Example 2). The heated effluent is mixed with steam to volatilize a portion of the hydrocarbons, wherein the contacting of the hydrocarbon feedstock and steam is conducted at a velocity of 10.5 m/s (0098-99), which is less than 30 m/s. The steam-crude oil mixture is heated in and exits the second bank at about 26.4 m/sand is separated in a vapor-liquid separator into a vapor, i.e. volatilized hydrocarbons and steam, and a liquid having unvaporized hydrocarbons (0100).  The vapor is passed to a steam cracking furnace for steam cracking hydrocarbons in the vapor phase (claim 1). 
An initial steam-hydrocarbon velocity of 10.5 m/s anticipates the ranges of less than 30 m/s, from about 1 m/s to about 15 m/s, and from about 2 m/s to about 10 m/s. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spicer (US 2009/0050530).
With respect to claims 4-5, Spicer teaches treating the same feed (crude oil) at the overlapping operating conditions and at a velocity within the claimed range (see examples 2 and 2a). Thus, it is expected that the resultant hydrocarbon droplet size when operating with the same feed and overlapping conditions would result in a range within or overlapping that claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With respect to claim 6, Spicer teaches preheating the crude oil to temperature of 144 C at which point is a in all liquid, thus it is expected or else would have been obvious to heat in the first bank prior to diluent (steam) addition to heat to a temperature below its bubble point temperature. 
With respect to claims 7 and 8, Spicer teaches wherein the contacting comprises mixing the steam and the whole crude (0098) and separating in a vapor liquid separator (0100). Spicer 
	With respect to claims 9 and 10, Spicer teaches volatilizing less than 99% of the hydrocarbon feedstock (abstract), which overlaps the claimed range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI M DOYLE/Examiner, Art Unit 1771